     2:19-cv-03225-BHH        Date Filed 03/23/21    Entry Number 29      Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


In re: Frank Scott Dabney and       )
Kathryn Harrelle Dabney,            )
                                    )
             Debtors,               )             Civil Action No. 2:19-cv-3225-BHH
________________________________ )
Frank Scott Dabney and Kathryn      )
Harrelle Dabney,                    )
                                    )
             Plaintiffs-Appellants, )                           ORDER
                                    )
v.                                  )
                                    )
Bank of America, N.A.; Specialized  )
Loan Servicing, LLC; Shellpoint     )
Mortgage Servicing; and The Bank    )
of New York Mellon,                 )
                                    )
             Defendants-Appellees.  )
________________________________)

       In this action, Plaintiffs-Appellants Frank Scott Dabney and Kathryn Handle Dabney

                                                 der of the United States Bankruptcy Court

for the District of South Carolina, which

judgment. Defendants-Appellees are Bank of America, N.A.




below, the Court affirms the Bankruptcy Cour

summary judgment.

                                       BACKGROUND

       Plaintiffs initially filed a complaint against Defendants on March 30, 2017, in the

United States Bankruptcy Court for the District of South Carolina, raising claims arising out
     2:19-cv-03225-BHH       Date Filed 03/23/21   Entry Number 29      Page 2 of 14




of an alleged discrepancy between the interest rate provision contained in an adjustable



simultaneously executed by Plaintiffs. Specifically, the Note does not provide for an

adjustable interest rate floor while the Rider does provide for an adjustable interest rate

floor of 8.00%.

       In November of 2017, the Bankruptcy Court granted Bank

judgment as a matter of law, finding that the Note and Rider should be read as a single,

unified transaction to provide for the adjustable rate floor of 8.00%. The Dabneys appealed

                               this Court, and the Honorable Richard M. Gergel found that

                              ogether as a whole, are capable of being understood as

                                                                       Dabney v. Bank of

Am., No. 2:17-3151-RMG, 2018 WL 3306896, *5 (D.S.C. July 3, 2018). Thus, Judge

Gergel found the loan documents ambiguous and noted that parol evidence might resolve

the ambiguity. Id. Judge Gergel therefore vacat

judgment as a matter of law in favor of Bank of America and remanded the matter for

further proceedings. Id.

       On remand, the Bankruptcy Court allowed Plaintiffs to file an amended complaint

on January 15, 2019, which raised new claims. The court also allowed the parties the

opportunity for discovery.   The parties completed discovery on June 5, 2019, and

Defendants filed motions for summary judgment. The Bankruptcy Court held a hearing on

July 25, 2019, and ultimately granted summary judgment in favor of Defendants and denied

                                                the Federal Rules of Civil Procedure in a

written order filed on October 25, 2019. Also, in a written order filed on August 13, 2019,

                                            2
     2:19-cv-03225-BHH       Date Filed 03/23/21     Entry Number 29       Page 3 of 14




                                                   extend the time for discovery, finding that

Plaintiffs failed to demonstrate diligence during the discovery period that constitutes good

cause for an extension under Rule 16(b)(4).

       Plaintiffs filed the instant appeal on November 14, 2019. In their appellate brief,

Plaintiffs assert that the Bankruptcy Court committed reversible erro

address the forged note submitted by and relied upon by the Appell

allow the Dabneys to amend their complaint and further investigate the forgery their




3002.1, and the South Carolina Unfair                                         See ECF No. 9

at 2-3, 15-35.)

                               STANDARDS OF REVIEW

I.     Bankruptcy Appeals

       This court has jurisdiction to hear appeals from final orders of the bankruptcy court.

28 U.S.C. § 158; see, e.g., In re Kirkland, 600 F.3d 310, 314 (4th Cir. 2010) (noting the



bankruptcy appeal by a district court is the same as when a court of appeals reviews a

district court proceeding. See 28 U.S.C. § 158(c)(2). Accord

                                                                          R. Bankr. P. 8013.

A finding of fact is clearly erroneous when the entire record demonstrates convincingly to

                                                             United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948); United States v. Hall, 664 F.3d 456,462 (4th Cir. 2012). A

                                      w are subject to de novo review. In re Biondo, 180

                                             3
       2:19-cv-03225-BHH     Date Filed 03/23/21     Entry Number 29      Page 4 of 14




F.3d 126, 130 (4th Cir. 1999); In re K & L Lakeland, Inc., 128 F.3d 203, 206 (4th Cir. 1997).

Thus, a district court reviews the Bankrupt

under Rule 56 of the Federal Rules of Civil Procedure

II.     Summary Judgment

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, a court shall grant

summary judgment if a party shows that there is no genuine dispute as to any material fact

and the party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The judge

is not to weigh the evidence, but rather to determine if there is a genuine issue of fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If no material factual disputes

remain, then summary judgment should be granted against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party's case,

and on which the party bears the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986). All evidence should be viewed in the light most favorable to the non-moving

party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-24 (4th Cir. 1990).

III.    Motions to Amend

        When a movant seeks to amend his pleading after the scheduling order deadline for

doing so has passed, courts conduct a two-step analysis. Dilmar Oil Co. v. Federated Mut.

Ins. Co., 986 F. Supp. 959, 980 (D.S.C.),

Ins. Co., 129 F.3d 116 (4th Cir. 1997). First, a court considers whether the movant can

                                              cation of the scheduling deadline under Rule

16(b). Id. (emphasis in original). If the mov

standard, then a court considers whether the movant can satisfy the requirements for

amendment under Rule 15(a). Smith v. United Parcel Serv., Inc., 902 F.Supp. 719, 720

                                              4
      2:19-cv-03225-BHH     Date Filed 03/23/21         Entry Number 29       Page 5 of 14




(S.D.W.V. 1995); Marcum v. Zimmer, 163 F.R.D. 250-254 (S.D.W.V. 1995); Forstmann v.

Culp, 114 F.R.D. 83, 85-86 (M.D.N.C. 1987); Johnson v. Mammoth Recreations, Inc., 975

F.2d 604 (9th Cir. 1992).

       Rule 16 of the Federal Rules of Civil Procedure assures the Court and the parties

                                                                           Jordan v. E.I. du Pont

de Nemours, 867 F.Supp. 1238, 1250 (D.S.C. 1994) (citing Johnson, 975 F.2d at 610).

                              andard is much different than the more lenient standard

contained in Rule 15(a). Rule 16(b) does not focus on the bad faith of the movant or the

prejudice to the opposing party; rather, it focuses on the diligence of the party seeking

leave to modify the scheduling order to permit the proposed amendment. Smith, 902

F.Supp. at 720; Marcum, 163 F.R.D. at 254; Forstmann, 114 F.R.D. at 85; Johnson, 975

F.2d at 609.

       Rule 15 of the Federal Rules of Civil Pr

freely give leave [to amend] when justice so                                           Foman v.

Davis, 371 U.S. 178, 182 (1962). A motion to amend the complaint under Rule 15(a)

                                                   r altering the pleadi

Id.                                                                  eave to amend a pleading

should be denied only when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the amendment would be

        Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (quoting Johnson

v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)) (emphasis in original). To deny

a motion to amend for futility, the amendment mu

Oroweat Foods Co., 785 F. Supp. 2d at 819.

                                               5
      2:19-cv-03225-BHH      Date Filed 03/23/21      Entry Number 29      Page 6 of 14




IV.    Federal Rule of Civil Procedure 56(d)

       Rule 56(d) provides the following:

       When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by
       affidavit or declaration that, for specified reasons, it cannot present facts to
       justify its opposition, the court may:

       (1) defer considering the motion or deny it;

       (2) allow time to obtain evidence or declarations or take discovery; or

       (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d).

                                       DISCUSSION

       As an initial matter, the Court finds that oral argument is not necessary for this

appeal, and the Court decides this case based

briefs, the record on appeal, and the applicable law.


                                                  the Dabneys to Amend their Complaint

       The Dabneys allege that they discovered the existence of two separate adjustable

rate notes for the same loan (a 3% note and a 1% note, with the latter alleged to be

forgery) while reviewing discovery on or about May 23, 2019. (ECF No. 9 at 16.) The

Dabneys assert that there is overwhelming evidence that the 1% note is a forgery and that

Defendants have not controverted this evidence. The Dabneys further assert that they

raised the issue before the Bankruptcy Court by moving for additional time for discovery

and by setting forth the discrepancies between the two notes in thei

response to the their motion for additional time. According to the Dabneys, the Bankruptcy

Court erred by refusing to hold Defendants in contempt for the alleged forgery. The


                                              6
      2:19-cv-03225-BHH           Date Filed 03/23/21          Entry Number 29         Page 7 of 14




Dabneys also contend that the existence of two notes and one paper-clipped allonge

creates a genuine issue of material fact r

decision.      Related to the aforementioned arguments, the Dabneys assert that the

Bankruptcy Court abused its discretion when it failed to allow the Dabneys to amend their

complaint.

        After review, the Court is not persuaded by

as the Bankruptcy Court proper

Complaint in this proceeding assert a forgery of the Note or violation of any statute or rule

                                                     at 19.)     The Bankruptcy Court specifically

                                                      did not discover the alleged forgery until after

                                                          2019, but the Bankruptcy Court noted that,

                                              iled a motion to amend the Amended Complaint to

include allegations regarding the forgery of the Note, and merely included what purports

to be a request for amendment in an affidavit
                                                                                                             1
objection to the Motions and as a footnote in their proposed

(Id.) As the Bankruptcy Court also properly

Motions by reference to unalleged theories and claims because asserting new claims in a

brief submitted in opposition to a motion for

(Id. at 19.)

        On appeal, Plaintiffs argue that counsel did make an oral motion to amend their



        1
       In its order, the Bankruptcy Court also explained
Amended Complaint prior to the hearing on the Motions, and they have not offered any justification for failing


                                                      7
     2:19-cv-03225-BHH         Date Filed 03/23/21   Entry Number 29      Page 8 of 14




pleadings to conform to the evidence at the July 2019 summary judgment hearing.

However, the Bankruptcy Court previously acknowledged this argument by noting:

                   alluded to a motion to amend the Complaint during the hearing on the

Motion for Summary Judgment, but he did not make an express motion and the Court

indicated that it would not hear arguments on a motion to                           Id. at 18,

n.10 (emphasis added).) Indeed, after the C                               of the transcript of

the July 2019 hearing, the Court agrees with the Bankruptcy Cour

only alluded to a motion to amend but did not make an express motion, as he simply

                       would                                                       See, e.g.,



I would argue we have not and, if we have, of course I would make a motion to amend our

complaint, to conform with the evidence, because this is evidence that only arrived in the

past couple of months. So I would

                                                      South Carolina law regarding actions

with respect to a negotiable instrument, the authenticity of, and authority to make, each

signature on the instrument is admitted unless                                             Id.

(citing S.C. Code Ann. § 36-3-308.) Thus, the Court finds no error in the Bankruptcy

                                            never denied the authenticity of their signatures

in their pleadings (or during their depositions), Plaintiffs are deemed to have admitted the

authenticity of the signatures.

       Ultimately, the Court finds no error in the Bankruptcy C

Dabneys were precluded from relying on un-a

motion for summary judgment. Furthermore, the Court finds no error in the Bankruptcy

                                             8
     2:19-cv-03225-BHH           Date Filed 03/23/21       Entry Number 29         Page 9 of 14




                                                        timely move to amend their complaint. In

addition, the Court notes that

the July 2019 hearing was sufficient to be considered an express motion to amend, the

Bankruptcy Court would not have abused its discretion in denying the motion. The

                                                         tion to extend deadlines, finding that the

Dabneys failed to demonstrate good cause for the requested extension. (See ECF No. 8-

1.) This Court finds no error in the

        Additionally, in its order granting summary judgment, the Bankruptcy Court found

that Plaintiffs offered no justification, let alone good cause, for failing to seek leave to

amend prior to the July 2019 hearing. (ECF No. 1 at 19.) This Court likewise finds no error

                                                   nt and further finds no evidence of good cause

to support a motion to amend that would have been untimely under the scheduling order. 2

Based on the foregoing, the Court finds that the Bankruptcy Court did not commit reversible

error by refusing to address the alleged forged note or refusing to allow the Dabneys to

amend their complaint and further investigate the alleged forged note.



        Next, the Dabneys assert that the Bankruptcy Court abused its discretion in denying

their motion for relief pursuant to Rule 56(d). After review, the Court finds no merit to the



        First, the Dabneys did not file a specific motion for relief under Rule 56(d); rather,

        2
         Moreover, the Court notes that the proposed amendment would have been futile in light of the
                                                    ly requires an 8% interest rate floor. (See ECF No. 1
                                                 from 8% for the duration of the loan and no adjustments
up or down have been made, whether the interest rate would change 1% or 3%, if it ever changed, is of no


                                                   9
    2:19-cv-03225-BHH        Date Filed 03/23/21      Entry Number 29      Page 10 of 14




                                                     believe that the issue of the conflicting

notes requires further discovery and would ask this Court to provide appropriate relief under

Rule 56(d) of the Federal Rules of Civ

       Next, the Bankruptcy Court previously

deadlines in an order filed August 13, 2019, and the Dabneys have not appealed that

ruling. In the August order, the Bankruptcy Court explained that it

                                                    ll lack of diligence in utilizing discovery

mechanisms to timely complete discovery according to the Scheduling Order and failure

to satisfactorily explain why the discovery

could not have been met with their diligent effo

41.) After review, the Court finds no error, let alone reversible error, in the Bankruptcy



evidence, changed circumstances, or other reason justifying relief since the hearing on the

previous Motion for an extension                              Id.)



       On appeal, the Dabneys assert that the Bankruptcy Court erred in dismissing their

causes of action under TILA, Rule 3002.1, and SCUTPA. The Dabneys first argue that the

Bankruptcy Court erred by failing to consider the alleged forged note and by using that

failure as a basis for dismissing Plaintiffs

ignoring the forgery issue, there is a genuine issue of material fact as to the existence of

an interest rate floor.

                                                        arguments. As explained above, the

                                               10
    2:19-cv-03225-BHH         Date Filed 03/23/21      Entry Number 29      Page 11 of 14




Court does not find any error in the Bankrupt

                                                 fusal to allow the Dabneys to amend their

amended complaint. Moreover, the Court notes that this case was previously remanded

for the Bankruptcy Court to consider parol evidence, but on remand, Plaintiffs did not offer

any parol evidence to show that the loan documents do not contain an interest rate floor.

(See ECF No. 1 at 18.) After review, the Cour

the absence of any parol evidence indicating a contrary intent of

the Rider, which were executed on the same day, should be read as one unified document,

giving effect to all provisions. Thus, the Court also finds no error, let alone reversible error,

                                                    interest rate provisions in the APR expand

and clarify the interest rate provisions contained in the Note, such that the maximum

interest rate chargeable under the Loan documents is 14%, and the minimum interest rate

chargeable under the Loan doc                        Id.

that a genuine issue of material fact exists as to the existence of an interest rate floor is

without merit.

       In addition to the foregoing, Plaintiffs assert that the Bankruptcy Court erred in its

alternative bases for granting

these arguments without merit, as explained in greater detail below.

       A.        Truth In Lending Act

       Plaintiffs assert that the limitations period for their TILA claim (and other claims) was

tolled pursuant to the doctrine of fraudulent concealment. However, the Bankruptcy Court

specifically considered this argument and found that there is nothing in the record to

indicate that Plaintiffs were prevented from discovering any alleged TILA violation as a

                                               11
    2:19-cv-03225-BHH        Date Filed 03/23/21      Entry Number 29       Page 12 of 14




result of fraudulent concealment by Defendants. (ECF No. 1 at 23.) The Court agrees.

       As an additional matter, the Court notes that Plaintiffs do not allege fraudulent

concealment in their Amended Complaint, which is required under Rule 9(b) of the Federal

Rules of Civil Procedure.

                                                   briefs, the evidence of record, and the

applicable law, the Court finds no error in t

Defendants did not originate the loan and are not liable as assignees for TILA violations

under 15 U.S.C. § 1641; (2) Plaint

at closing is barred by the statute of limitations; (3) Plaintiffs are not entitled to equitable

tolling of the statute of limitations on the basis of fraudulent concealment; (4) any claims

based on notices sent prior to May 30, 2016, are time-barred; and (5) the post-2016 notices

included the information required by statute. Thus, the Court finds that the Bankruptcy

Court properly granted summary judgm

       B.     Federal Rule of Bankruptcy Procedure 3002.1

       The Bankruptcy Court held that the Dabneys were not entitled to relief under Rule

                                                           theory that the interest rate for the

loan should have been lower than 8% and their theory that the 1% note was forged and not

                                                     cted as previously explained.          The

Bankruptcy Court also observed that Plaintiffs entered into a settlement agreement on

                                                 amount of the regular monthly payments to

be paid on the Loan and made such payments throughout the course of their bankruptcy

case without objection, and ultimately benefitted by the curing of their default and

maintenance of payments on the Loan and by avoiding the sale of their home in the state

                                              12
    2:19-cv-03225-BHH        Date Filed 03/23/21      Entry Number 29      Page 13 of 14




       On appeal, the Dabneys argue that the August 2014 settlement order does not

prohibit their Rule 3002.1 claim, or any other claim. Specifically, Plaintiffs argue that the

reservation of rights language contained in the chapter 13 plan is sufficient to preserve their

rights to pursue pre-confirmation causes of action, citing In re Russo-Chestnut, 522 B.R.

148, n. 10 (Bankr. D.S.C. 2014), in support.

       As Defendants point out in their br                                               In re

Russo-Chestnut is misplaced because that case holds that a debtor can reserve certain

pre-confirmation claims in its chapter 13 plan with certain form language. Here, the



3002.1 claims are based on allegations that Defendants failed to file payment change

notices after the proof of claim for the loan was filed in February of 2014. Thus, the Court

                                                finds that the Bankruptcy Court properly

determined that the Dabneys are not entitled to relief under Rule 3002.1.

       C.     South Carolina Unfair Trade Practices Act

       The Bankruptcy Court granted summary judgment in favor of Defendants on the

                                               Dabneys offered no evidence that any of

                                    t the public interest. The Dabneys assert on appeal that

                                                   interest, claiming that Countrywide Home

Loans, predecessor of BANA, engaged in severe and systemic fraud and that the standard

nature of the loan forms is sufficient to

originating, servicing, and collecting this loan affects the public interest. The Court finds

                                            ry and unsupported be evidence in the record,

                                              13
    2:19-cv-03225-BHH        Date Filed 03/23/21   Entry Number 29     Page 14 of 14




and the Court thus finds that the Bankruptcy Court properly granted summary judgment in



                                     CONCLUSION

      Based on the foregoing, the Court finds no

                                                   judgment. Accordingly, the Bankruptcy

                                                h granted summary judgment in favor of

Defendants, is hereby AFFIRMED.

      AND IT IS SO ORDERED.

                                                        /s/Bruce H. Hendricks
                                                        United States District Judge

March 23, 2021
Charleston, South Carolina




                                           14
